Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of January 25, 2007 by
and between On Assignment, Inc., a Delaware corporation (the “Company”), and
Officer and/or Director (“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to continue to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Company and its subsidiaries
from certain liabilities.  The Bylaws of the Company require indemnification of
the officers and directors of the Company.  Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”).  The Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;

WHEREAS, such persons are often concerned about the uncertainties relating to
such insurance and indemnification;

WHEREAS, the Board has determined that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1


--------------------------------------------------------------------------------


Section 1.               Services to the Company.  Indemnitee agrees to serve as
an officer and/or director of the Company.  Indemnitee may at any time and for
any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
such position.  This Agreement shall not be deemed an employment contract
between the Company (or any of its subsidiaries or any Enterprise) and
Indemnitee.  Indemnitee specifically acknowledges that Indemnitee’s employment
with the Company (or any of its subsidiaries or any Enterprise), if any, is at
will, and the Indemnitee may be discharged at any time for any reason, with or
without cause, except as may be otherwise provided in any written employment
contract between Indemnitee and the Company (or any of its subsidiaries or any
Enterprise), other applicable formal severance policies duly adopted by the
Board, or, with respect to service as a officer or director of the Company, by
the Company’s Certificate of Incorporation, the Company’s Bylaws, and the
General Corporation Law of the State of Delaware.  The foregoing
notwithstanding, this Agreement shall continue in force after Indemnitee has
ceased to serve as an officer of the Company.

Section 2.                                            Definitions.   As used in
this Agreement:


(A)                                  A “CHANGE IN CONTROL” SHALL BE DEEMED TO
OCCUR UPON THE EARLIEST TO OCCUR AFTER THE DATE OF THIS AGREEMENT OF ANY OF THE
FOLLOWING EVENTS:


(I)            ACQUISITION OF STOCK BY THIRD PARTY.  ANY PERSON (AS DEFINED
BELOW) IS OR BECOMES THE BENEFICIAL OWNER (AS DEFINED BELOW), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING FIFTEEN PERCENT (15%) OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES;


(II)           CHANGE IN BOARD OF DIRECTORS.  DURING ANY PERIOD OF TWO (2)
CONSECUTIVE YEARS (NOT INCLUDING ANY PERIOD PRIOR TO THE EXECUTION OF THIS
AGREEMENT), INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE
BOARD, AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO
HAS ENTERED INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED
IN SECTIONS 2(A)(I), 2(A)(III) OR 2(A)(IV)) WHOSE ELECTION BY THE BOARD OR
NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF
AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE
DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR
ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A LEAST
A MAJORITY OF THE MEMBERS OF THE BOARD;


(III)          CORPORATE TRANSACTIONS.  THE EFFECTIVE DATE OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER ENTITY, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY) MORE THAN 51% OF THE COMBINED VOTING POWER
OF THE VOTING SECURITIES OF THE SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION AND WITH THE POWER TO ELECT AT LEAST A MAJORITY OF
THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF SUCH SURVIVING ENTITY;

2


--------------------------------------------------------------------------------



(IV)          LIQUIDATION.  THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A
COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION
BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; AND


(V)           OTHER EVENTS.  THERE OCCURS ANY OTHER EVENT OF A NATURE THAT WOULD
BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF
REGULATION 14A (OR A RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR
FORM) PROMULGATED UNDER THE EXCHANGE ACT (AS DEFINED BELOW), WHETHER OR NOT THE
COMPANY IS THEN SUBJECT TO SUCH REPORTING REQUIREMENT.

For purposes of this Section 2(a), the following terms shall have the following
meanings:

(A)          “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

(B)           “PERSON” SHALL HAVE THE MEANING AS SET FORTH IN SECTIONS 13(D) AND
14(D) OF THE EXCHANGE ACT; PROVIDED, HOWEVER, THAT PERSON SHALL EXCLUDE (I) THE
COMPANY, (II) ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN
EMPLOYEE BENEFIT PLAN OF THE COMPANY, AND (III) ANY CORPORATION OWNED, DIRECTLY
OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY.

(C)           “BENEFICIAL OWNER” SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN
RULE 13D-3 UNDER THE EXCHANGE ACT; PROVIDED, HOWEVER, THAT BENEFICIAL OWNER
SHALL EXCLUDE ANY PERSON OTHERWISE BECOMING A BENEFICIAL OWNER BY REASON OF THE
STOCKHOLDERS OF THE COMPANY APPROVING A MERGER OF THE COMPANY WITH ANOTHER
ENTITY.


(B)           “CORPORATE STATUS” DESCRIBES THE STATUS OF A PERSON WHO IS OR WAS
A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR OF ANY OTHER
CORPORATION, PARTNERSHIP OR JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER
ENTERPRISE WHICH SUCH PERSON IS OR WAS SERVING AT THE REQUEST OF THE COMPANY.


(C)           “DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO IS
NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION IS
SOUGHT BY INDEMNITEE.


(D)           “ENTERPRISE” SHALL MEAN THE COMPANY AND ANY OTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE OF
WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, EMPLOYEE, AGENT OR FIDUCIARY.


(E)           “EXPENSES” SHALL INCLUDE ALL REASONABLE ATTORNEYS’ FEES,
RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, WITNESS FEES, TRAVEL
EXPENSES, DUPLICATING COSTS, PRINTING

3


--------------------------------------------------------------------------------



AND BINDING COSTS, TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES, AND ALL
OTHER DISBURSEMENTS OR EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN CONNECTION
WITH PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND, INVESTIGATING,
BEING OR PREPARING TO BE A WITNESS IN, OR OTHERWISE PARTICIPATING IN, A
PROCEEDING.  EXPENSES ALSO SHALL INCLUDE EXPENSES INCURRED IN CONNECTION WITH
ANY APPEAL RESULTING FROM ANY PROCEEDING, INCLUDING WITHOUT LIMITATION THE
PREMIUM, SECURITY FOR, AND OTHER COSTS RELATING TO ANY COST BOND, SUPERSEDEAS
BOND, OR OTHER APPEAL BOND OR ITS EQUIVALENT.  EXPENSES, HOWEVER, SHALL NOT
INCLUDE AMOUNTS PAID IN SETTLEMENT BY INDEMNITEE OR THE AMOUNT OF JUDGMENTS OR
FINES AGAINST INDEMNITEE.


(F)            “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A MEMBER OF A LAW
FIRM, THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER PRESENTLY
IS, NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT:  (I) THE COMPANY
OR INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN WITH
RESPECT TO MATTERS CONCERNING THE INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER
INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR (II) ANY OTHER PARTY
TO THE PROCEEDING GIVING RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE
ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN
PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY
OR INDEMNITEE IN AN ACTION TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS
AGREEMENT.  THE COMPANY AGREES TO PAY THE REASONABLE FEES AND EXPENSES OF THE
INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO FULLY INDEMNIFY SUCH COUNSEL
AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


(G)           THE TERM “PROCEEDING” SHALL INCLUDE ANY THREATENED, PENDING OR
COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION MECHANISM,
INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING OR ANY OTHER ACTUAL, THREATENED
OR COMPLETED PROCEEDING, WHETHER BROUGHT IN THE RIGHT OF THE COMPANY OR
OTHERWISE, WHETHER OF A CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE NATURE
AND WHETHER FORMAL OR INFORMAL, IN WHICH INDEMNITEE WAS, IS OR WILL BE INVOLVED
AS A PARTY OR OTHERWISE BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS A
DIRECTOR OR OFFICER OF THE COMPANY, BY REASON OF ANY ACTION TAKEN BY HIM OR OF
ANY ACTION ON HIS PART WHILE ACTING AS DIRECTOR OR OFFICER OF THE COMPANY, OR BY
REASON OF THE FACT THAT HE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST OR OTHER ENTERPRISE, IN EACH CASE WHETHER OR NOT SERVING IN SUCH
CAPACITY AT THE TIME ANY LIABILITY OR EXPENSE IS INCURRED FOR WHICH
INDEMNIFICATION, REIMBURSEMENT, OR ADVANCEMENT OF EXPENSES CAN BE PROVIDED UNDER
THIS AGREEMENT; EXCEPT ONE INITIATED BY A INDEMNITEE TO ENFORCE HIS RIGHTS UNDER
THIS AGREEMENT.


(H)           REFERENCE TO “OTHER ENTERPRISE” SHALL INCLUDE EMPLOYEE BENEFIT
PLANS; REFERENCES TO “FINES” SHALL INCLUDE ANY EXCISE TAX ASSESSED WITH RESPECT
TO ANY EMPLOYEE BENEFIT PLAN; REFERENCES TO “SERVING AT THE REQUEST OF THE
COMPANY” SHALL INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF
THE COMPANY WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR,
OFFICER, EMPLOYEE OR AGENT WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN, ITS
PARTICIPANTS OR BENEFICIARIES; AND A PERSON WHO ACTED IN GOOD FAITH AND IN A
MANNER HE REASONABLY BELIEVED TO BE IN THE BEST INTERESTS OF THE PARTICIPANTS
AND BENEFICIARIES OF AN EMPLOYEE BENEFIT PLAN SHALL BE DEEMED TO HAVE ACTED IN
MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY” AS REFERRED TO IN THIS
AGREEMENT.

4


--------------------------------------------------------------------------------


Section 3.               Indemnity in Third-Party Proceedings.  The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is, or is threatened to be made, or in good faith believes it will
become, a party to or a participant in any Proceeding, other than a Proceeding
by or in the right of the Company to procure a judgment in its favor.  Pursuant
to this Section 3, Indemnitee shall be indemnified against all Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee or on his behalf in connection with such Proceeding or any claim,
issue or matter therein, if Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal proceeding had no reasonable cause to believe
that his conduct was unlawful.

Section 4.               Indemnity in Proceedings by or in the Right of the
Company.   The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor.  Pursuant to this Section 4, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by him or
on his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company.  No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery or any court in which the Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification.

Section 5.               Indemnification for Expenses of a Party Who is Wholly
or Partly Successful. Notwithstanding any other provisions of this Agreement, to
the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or
matter.  If the Indemnitee is not wholly successful in such Proceeding, the
Company also shall indemnify Indemnitee against all Expenses reasonably incurred
in connection with a claim, issue or matter related to any claim, issue, or
matter on which the Indemnitee was successful.  For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

Section 6                Indemnification For Expenses of a Witness. 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, or in good faith believes it will become, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

5


--------------------------------------------------------------------------------



SECTION 7.               ADDITIONAL INDEMNIFICATION.


(A)           NOTWITHSTANDING ANY LIMITATION IN SECTIONS 3, 4, OR 5, THE COMPANY
SHALL INDEMNIFY INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW IF INDEMNITEE
IS A PARTY TO OR THREATENED TO BE MADE A PARTY TO ANY PROCEEDING (INCLUDING A
PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO PROCURE A JUDGMENT IN ITS FAVOR)
AGAINST ALL EXPENSES, JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY
AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH THE PROCEEDING.


(B)           FOR PURPOSES OF SECTION 7(A), THE MEANING OF THE PHRASE “TO THE
FULLEST EXTENT PERMITTED BY LAW” SHALL INCLUDE, BUT NOT BE LIMITED TO:

(I)            TO THE FULLEST EXTENT PERMITTED BY THE PROVISION OF THE DGCL THAT
AUTHORIZES OR CONTEMPLATES ADDITIONAL INDEMNIFICATION BY AGREEMENT, OR THE
CORRESPONDING PROVISION OF ANY AMENDMENT TO OR REPLACEMENT OF THE DGCL, AND


(II)           TO THE FULLEST EXTENT AUTHORIZED OR PERMITTED BY ANY AMENDMENTS
TO OR REPLACEMENTS OF THE DGCL ADOPTED AFTER THE DATE OF THIS AGREEMENT THAT
INCREASE THE EXTENT TO WHICH A CORPORATION MAY INDEMNIFY ITS OFFICERS AND
DIRECTORS.

Section 8.               Exclusions.  Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:


(A)           FOR WHICH PAYMENT HAS ACTUALLY BEEN MADE TO OR ON BEHALF OF
INDEMNITEE UNDER ANY INSURANCE POLICY OR OTHER INDEMNITY PROVISION, EXCEPT WITH
RESPECT TO ANY EXCESS BEYOND THE AMOUNT PAID UNDER ANY INSURANCE POLICY OR OTHER
INDEMNITY PROVISION; OR


(B)           FOR AN ACCOUNTING OF PROFITS MADE FROM THE PURCHASE AND SALE (OR
SALE AND PURCHASE) BY INDEMNITEE OF SECURITIES OF THE COMPANY WITHIN THE MEANING
OF SECTION 16(B) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR SIMILAR
PROVISIONS OF STATE STATUTORY LAW OR COMMON LAW PURSUANT TO A SETTLEMENT BY OR
JUDGMENT AGAINST INDEMNITEE; PROVIDED THIS SHALL NOT LIMIT THE COMPANY’S ABILITY
TO DEFEND SUCH CLAIM IF IT ELECTS TO DO SO; OR


(C)           IN CONNECTION WITH ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING)
INITIATED BY INDEMNITEE, INCLUDING ANY PROCEEDING (OR ANY PART OF ANY
PROCEEDING) INITIATED BY INDEMNITEE AGAINST THE COMPANY OR ITS DIRECTORS,
OFFICERS, EMPLOYEES OR OTHER INDEMNITEES, UNLESS (I) THE BOARD OF DIRECTORS OF
THE COMPANY AUTHORIZED OR CONSENTED TO THE PROCEEDING (OR ANY PART OF ANY
PROCEEDING) PRIOR TO ITS INITIATION OR JOINS IN THE PROCEEDING, (II) THE
PROCEEDING IS TO ENFORCE RIGHTS UNDER THIS AGREEMENT, (III) THE PROCEEDING IS
INITIATED AFTER A CHANGE OF CONTROL AND INDEPENDENT COUNSEL HAS APPROVED ITS
INITIATION AND (IV) THE COMPANY PROVIDES THE INDEMNIFICATION, IN ITS SOLE
DISCRETION, PURSUANT TO THE POWERS VESTED IN THE COMPANY UNDER APPLICABLE LAW.

 

6


--------------------------------------------------------------------------------


Section 9.               Advances of Expenses.   Notwithstanding any provision
of this Agreement to the contrary, the Company shall advance the expenses
incurred by Indemnitee in connection with any Proceeding within 10 business days
after the receipt by the Company of a statement or statements requesting such
advances from time to time, whether prior to or after final disposition of any
Proceeding.  Advances shall be unsecured and interest free.  Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.  The Indemnitee shall qualify for advances upon
the execution and delivery to the Company of this Agreement which shall
constitute an undertaking providing that the Indemnitee undertakes to repay the
advance to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company.  This Section 9 shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to Section
8.


SECTION 10.             PROCEDURE FOR NOTIFICATION AND DEFENSE OF CLAIM.


(A)           TO OBTAIN INDEMNIFICATION UNDER THIS AGREEMENT, INDEMNITEE SHALL
SUBMIT TO THE COMPANY A WRITTEN REQUEST, INCLUDING THEREIN OR THEREWITH SUCH
DOCUMENTATION AND INFORMATION AS IS REASONABLY AVAILABLE TO INDEMNITEE AND IS
REASONABLY NECESSARY TO DETERMINE WHETHER AND TO WHAT EXTENT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION, NOT LATER THAN THIRTY (30) DAYS AFTER RECEIPT BY
INDEMNITEE OF NOTICE OF THE COMMENCEMENT OF ANY PROCEEDING.  THE OMISSION TO
NOTIFY THE COMPANY WILL NOT RELIEVE THE COMPANY FROM ANY LIABILITY WHICH IT MAY
HAVE TO INDEMNITEE OTHERWISE THAN UNDER THIS AGREEMENT.  THE SECRETARY OF THE
COMPANY SHALL, PROMPTLY UPON RECEIPT OF SUCH A REQUEST FOR INDEMNIFICATION,
ADVISE THE BOARD IN WRITING THAT INDEMNITEE HAS REQUESTED INDEMNIFICATION.


(B)           THE COMPANY WILL BE ENTITLED TO PARTICIPATE IN THE PROCEEDING AT
ITS OWN EXPENSE.


SECTION 11.             PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.


(A)           UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT TO
THE FIRST SENTENCE OF SECTION 10(A), A DETERMINATION, IF REQUIRED BY APPLICABLE
LAW, WITH RESPECT TO INDEMNITEE’S ENTITLEMENT THERETO SHALL BE MADE IN THE
SPECIFIC CASE:  (I) IF A CHANGE IN CONTROL SHALL HAVE OCCURRED, BY INDEPENDENT
COUNSEL IN A WRITTEN OPINION TO THE BOARD OF DIRECTORS, A COPY OF WHICH SHALL BE
DELIVERED TO INDEMNITEE; OR (II) IF A CHANGE IN CONTROL SHALL NOT HAVE OCCURRED,
(A) BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS THAN A
QUORUM OF THE BOARD, (B) BY A COMMITTEE OF DISINTERESTED DIRECTORS DESIGNATED BY
A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS THAN A QUORUM
OF THE BOARD, (C) IF THERE ARE NO SUCH DISINTERESTED DIRECTORS OR, IF SUCH
DISINTERESTED DIRECTORS SO DIRECT, BY INDEPENDENT COUNSEL IN A WRITTEN OPINION
TO THE BOARD, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE OR (D) IF SO
DIRECTED BY THE BOARD, BY THE STOCKHOLDERS OF THE COMPANY; AND, IF IT IS SO
DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, PAYMENT TO INDEMNITEE
SHALL BE MADE WITHIN TEN (10) DAYS AFTER SUCH DETERMINATION.  INDEMNITEE SHALL
COOPERATE WITH THE PERSON, PERSONS OR ENTITY MAKING SUCH DETERMINATION WITH
RESPECT TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION, INCLUDING PROVIDING TO
SUCH PERSON, PERSONS OR ENTITY UPON REASONABLE ADVANCE REQUEST ANY

7


--------------------------------------------------------------------------------



DOCUMENTATION OR INFORMATION WHICH IS NOT PRIVILEGED OR OTHERWISE PROTECTED FROM
DISCLOSURE AND WHICH IS REASONABLY AVAILABLE TO INDEMNITEE AND REASONABLY
NECESSARY TO SUCH DETERMINATION.  ANY COSTS OR EXPENSES (INCLUDING ATTORNEYS’
FEES AND DISBURSEMENTS) INCURRED BY INDEMNITEE IN SO COOPERATING WITH THE
PERSON, PERSONS OR ENTITY MAKING SUCH DETERMINATION SHALL BE BORNE BY THE
COMPANY (IRRESPECTIVE OF THE DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION) AND THE COMPANY HEREBY INDEMNIFIES AND AGREES TO HOLD
INDEMNITEE HARMLESS THEREFROM.


(B)           IN THE EVENT THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO SECTION 11(A) HEREOF, THE
INDEPENDENT COUNSEL SHALL BE SELECTED AS PROVIDED IN THIS SECTION 11(B).  IF A
CHANGE IN CONTROL SHALL NOT HAVE OCCURRED, THE INDEPENDENT COUNSEL SHALL BE
SELECTED BY THE BOARD OF DIRECTORS, AND THE COMPANY SHALL GIVE WRITTEN NOTICE TO
INDEMNITEE ADVISING HIM OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO SELECTED. 
IF A CHANGE IN CONTROL SHALL HAVE OCCURRED, THE INDEPENDENT COUNSEL SHALL BE
SELECTED BY INDEMNITEE (UNLESS INDEMNITEE SHALL REQUEST THAT SUCH SELECTION BE
MADE BY THE BOARD OF DIRECTORS, IN WHICH EVENT THE PRECEDING SENTENCE SHALL
APPLY), AND INDEMNITEE SHALL GIVE WRITTEN NOTICE TO THE COMPANY ADVISING IT OF
THE IDENTITY OF THE INDEPENDENT COUNSEL SO SELECTED.  IN EITHER EVENT,
INDEMNITEE OR THE COMPANY, AS THE CASE MAY BE, MAY, WITHIN 10 DAYS AFTER SUCH
WRITTEN NOTICE OF SELECTION SHALL HAVE BEEN GIVEN, DELIVER TO THE COMPANY OR TO
INDEMNITEE, AS THE CASE MAY BE, A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED,
HOWEVER, THAT SUCH OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE
INDEPENDENT COUNSEL SO SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT
COUNSEL” AS DEFINED IN SECTION 2 OF THIS AGREEMENT, AND THE OBJECTION SHALL SET
FORTH WITH PARTICULARITY THE FACTUAL BASIS OF SUCH ASSERTION.  ABSENT A PROPER
AND TIMELY OBJECTION, THE PERSON SO SELECTED SHALL ACT AS INDEPENDENT COUNSEL. 
IF SUCH WRITTEN OBJECTION IS SO MADE AND SUBSTANTIATED, THE INDEPENDENT COUNSEL
SO SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION
IS WITHDRAWN OR A COURT HAS DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT. 
IF, WITHIN 20 DAYS AFTER SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR
INDEMNIFICATION PURSUANT TO SECTION 10(A) HEREOF, NO INDEPENDENT COUNSEL SHALL
HAVE BEEN SELECTED AND NOT OBJECTED TO, EITHER THE COMPANY OR INDEMNITEE MAY
PETITION A COURT OF COMPETENT JURISDICTION FOR RESOLUTION OF ANY OBJECTION WHICH
SHALL HAVE BEEN MADE BY THE COMPANY OR INDEMNITEE TO THE OTHER’S SELECTION OF
INDEPENDENT COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT COUNSEL OF A
PERSON SELECTED BY THE COURT OR BY SUCH OTHER PERSON AS THE COURT SHALL
DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO RESOLVED OR
THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER SECTION 11(A)
HEREOF.  UPON THE DUE COMMENCEMENT OF ANY JUDICIAL PROCEEDING OR ARBITRATION
PURSUANT TO SECTION 13(A) OF THIS AGREEMENT, INDEPENDENT COUNSEL SHALL BE
DISCHARGED AND RELIEVED OF ANY FURTHER RESPONSIBILITY IN SUCH CAPACITY (SUBJECT
TO THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING).


SECTION 12.             PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


(A)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION IN
ACCORDANCE WITH SECTION 10(A) OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE
BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE MAKING BY
ANY PERSON, PERSONS OR ENTITY OF ANY DETERMINATION CONTRARY TO THAT
PRESUMPTION.  NEITHER THE FAILURE OF THE COMPANY (INCLUDING BY ITS DIRECTORS OR
INDEPENDENT LEGAL COUNSEL) TO

8


--------------------------------------------------------------------------------



HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF ANY ACTION PURSUANT TO
THIS AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE
INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL
DETERMINATION BY THE COMPANY (INCLUDING BY ITS DIRECTORS OR INDEPENDENT LEGAL
COUNSEL) THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT, SHALL
BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT MET
THE APPLICABLE STANDARD OF CONDUCT.


(B)           IF THE PERSON, PERSONS OR ENTITY EMPOWERED OR SELECTED UNDER
SECTION 11 OF THIS AGREEMENT TO DETERMINE WHETHER INDEMNITEE IS ENTITLED TO
INDEMNIFICATION SHALL NOT HAVE MADE A DETERMINATION WITHIN THIRTY (30) DAYS
AFTER RECEIPT BY THE COMPANY OF THE REQUEST THEREFOR, THE REQUISITE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN
MADE AND INDEMNITEE SHALL BE ENTITLED TO SUCH INDEMNIFICATION, ABSENT (I) A
MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT
NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN
CONNECTION WITH THE REQUEST FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH
INDEMNIFICATION UNDER APPLICABLE LAW; PROVIDED, HOWEVER, THAT SUCH 30-DAY PERIOD
MAY BE EXTENDED FOR A REASONABLE TIME, NOT TO EXCEED AN ADDITIONAL THIRTY (30)
DAYS, IF THE PERSON, PERSONS OR ENTITY MAKING THE DETERMINATION WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION IN GOOD FAITH  REQUIRES SUCH ADDITIONAL TIME FOR
THE OBTAINING OR EVALUATING OF DOCUMENTATION AND/OR INFORMATION RELATING
THERETO; AND PROVIDED, FURTHER, THAT THE FOREGOING PROVISIONS OF THIS SECTION
12(B) SHALL NOT APPLY (I) IF THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
IS TO BE MADE BY THE STOCKHOLDERS PURSUANT TO SECTION 11(A) OF THIS AGREEMENT
AND IF (A) WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST
FOR SUCH DETERMINATION THE BOARD OF DIRECTORS HAS RESOLVED TO SUBMIT SUCH
DETERMINATION TO THE STOCKHOLDERS FOR THEIR CONSIDERATION AT AN ANNUAL MEETING
THEREOF TO BE HELD WITHIN SEVENTY FIVE (75) DAYS AFTER SUCH RECEIPT AND SUCH
DETERMINATION IS MADE THEREAT, OR (B) A SPECIAL MEETING OF STOCKHOLDERS IS
CALLED WITHIN FIFTEEN (15) DAYS AFTER SUCH RECEIPT FOR THE PURPOSE OF MAKING
SUCH DETERMINATION, SUCH MEETING IS HELD FOR SUCH PURPOSE WITHIN SIXTY (60) DAYS
AFTER HAVING BEEN SO CALLED AND SUCH DETERMINATION IS MADE THEREAT, OR (II) IF
THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY INDEPENDENT
COUNSEL PURSUANT TO SECTION 11(A) OF THIS AGREEMENT.


(C)           THE TERMINATION OF ANY PROCEEDING OR OF ANY CLAIM, ISSUE OR MATTER
THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF NOLO
CONTENDERE OR ITS EQUIVALENT, SHALL NOT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT) OF ITSELF ADVERSELY AFFECT THE RIGHT OF INDEMNITEE TO
INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD
FAITH AND IN A MANNER WHICH HE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO
THE BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING,
THAT INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.


(D)           RELIANCE AS SAFE HARBOR.  FOR PURPOSES OF ANY DETERMINATION OF
GOOD FAITH, INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH IF
INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE
ENTERPRISE, INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO
INDEMNITEE BY THE OFFICERS OF THE ENTERPRISE IN THE COURSE OF THEIR DUTIES, OR
ON THE ADVICE OF LEGAL COUNSEL FOR THE ENTERPRISE OR ON INFORMATION OR RECORDS
GIVEN OR REPORTS MADE TO THE ENTERPRISE BY AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT OR BY AN APPRAISER OR OTHER EXPERT SELECTED WITH THE REASONABLE CARE
BY  THE ENTERPRISE.  THE PROVISIONS OF THIS SECTION 12(D) SHALL NOT BE DEEMED TO
BE EXCLUSIVE OR TO LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH THE
INDEMNITEE MAY BE DEEMED TO HAVE MET THE APPLICABLE STANDARD OF CONDUCT SET
FORTH IN THIS AGREEMENT.

9


--------------------------------------------------------------------------------



(E)           ACTIONS OF OTHERS.  THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO
ACT, OF ANY DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE ENTERPRISE SHALL NOT BE
IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO INDEMNIFICATION
UNDER THIS AGREEMENT.


SECTION 13.             REMEDIES OF INDEMNITEE.


(A)           IN THE EVENT THAT (I) A DETERMINATION IS MADE PURSUANT TO SECTION
11 OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY MADE PURSUANT TO
SECTION 9 OF THIS AGREEMENT, (III) NO DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 11(A) OF THIS AGREEMENT
WITHIN 45 DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR INDEMNIFICATION,
(IV) PAYMENT OF INDEMNIFICATION IS NOT MADE PURSUANT TO SECTION 5 OR 6 OR THE
LAST SENTENCE OF SECTION 11(A) OF THIS AGREEMENT WITHIN TEN (10) DAYS AFTER
RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR, OR (V) PAYMENT OF
INDEMNIFICATION PURSUANT TO SECTION 3, 4 OR 7 OF THIS AGREEMENT IS NOT MADE
WITHIN TEN (10) DAYS AFTER A DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION, INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION BY
A COURT OF HIS ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCEMENT OF EXPENSES. 
ALTERNATIVELY, INDEMNITEE, AT HIS OPTION, MAY SEEK AN AWARD IN ARBITRATION TO BE
CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE COMMERCIAL ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION.  INDEMNITEE SHALL COMMENCE SUCH PROCEEDING
SEEKING AN ADJUDICATION OR AN AWARD IN ARBITRATION WITHIN 180 DAYS FOLLOWING THE
DATE ON WHICH INDEMNITEE FIRST HAS THE RIGHT TO COMMENCE SUCH PROCEEDING
PURSUANT TO THIS SECTION 13(A); PROVIDED, HOWEVER, THAT THE FOREGOING CLAUSE
SHALL NOT APPLY IN RESPECT OF A PROCEEDING BROUGHT BY INDEMNITEE TO ENFORCE HIS
RIGHTS UNDER SECTION 5 OF THIS AGREEMENT.  THE COMPANY SHALL NOT OPPOSE
INDEMNITEE’S RIGHT TO SEEK ANY SUCH ADJUDICATION OR AWARD IN ARBITRATION.


(B)           IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 11(A) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO
THIS SECTION 13 SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL, OR
ARBITRATION, ON THE MERITS AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF
THAT ADVERSE DETERMINATION.  IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 13 THE COMPANY SHALL HAVE THE BURDEN OF PROVING
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES, AS THE
CASE MAY BE.


(C)           IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 11(A)
OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE COMPANY
SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR ARBITRATION
COMMENCED PURSUANT TO THIS SECTION 13, ABSENT (I) A MISSTATEMENT BY INDEMNITEE
OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE
INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST
FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER
APPLICABLE LAW.


(D)           THE COMPANY SHALL BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL
PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS SECTION 13 THAT THE
PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND
ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH COURT OR

10


--------------------------------------------------------------------------------



BEFORE ANY SUCH ARBITRATOR THAT THE COMPANY IS BOUND BY ALL THE PROVISIONS OF
THIS AGREEMENT.  THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ANY AND ALL
EXPENSES AND, IF REQUESTED BY INDEMNITEE, SHALL (WITHIN TEN (10) DAYS AFTER
RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFORE) ADVANCE SUCH EXPENSES TO
INDEMNITEE, WHICH ARE INCURRED BY INDEMNITEE IN CONNECTION WITH ANY ACTION
BROUGHT BY INDEMNITEE FOR INDEMNIFICATION OR ADVANCE OF EXPENSES FROM THE
COMPANY UNDER THIS AGREEMENT OR UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE POLICIES MAINTAINED BY THE COMPANY, REGARDLESS OF WHETHER INDEMNITEE
ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCEMENT OF
EXPENSES OR INSURANCE RECOVERY, AS THE CASE MAY BE.


SECTION 14.             NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE;
SUBROGATION.


(A)           THE RIGHTS OF INDEMNIFICATION AND TO RECEIVE ADVANCEMENT OF
EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY
OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE
LAW, THE COMPANY’S CERTIFICATE OF INCORPORATION, THE COMPANY’S BYLAWS, ANY
AGREEMENT, A VOTE OF STOCKHOLDERS OR A RESOLUTION OF DIRECTORS, OR OTHERWISE. 
NO AMENDMENT, ALTERATION OR REPEAL OF THIS AGREEMENT OR OF ANY PROVISION HEREOF
SHALL LIMIT OR RESTRICT ANY RIGHT OF INDEMNITEE UNDER THIS AGREEMENT IN RESPECT
OF ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEE IN HIS CORPORATE STATUS PRIOR
TO SUCH AMENDMENT, ALTERATION OR REPEAL.  TO THE EXTENT THAT A CHANGE IN
DELAWARE LAW, WHETHER BY STATUTE OR JUDICIAL DECISION, PERMITS GREATER
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES THAN WOULD BE AFFORDED CURRENTLY
UNDER THE COMPANY’S BYLAWS AND THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES
HERETO THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS SO
AFFORDED BY SUCH CHANGE.  NO RIGHT OR REMEDY HEREIN CONFERRED IS INTENDED TO BE
EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY, AND EVERY OTHER RIGHT AND REMEDY SHALL
BE CUMULATIVE AND IN ADDITION TO EVERY OTHER RIGHT AND REMEDY GIVEN HEREUNDER OR
NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR OTHERWISE.  THE ASSERTION OR
EMPLOYMENT OF ANY RIGHT OR REMEDY HEREUNDER, OR OTHERWISE, SHALL NOT PREVENT THE
CONCURRENT ASSERTION OR EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.


(B)           TO THE EXTENT THAT THE COMPANY MAINTAINS AN INSURANCE POLICY OR
POLICIES PROVIDING LIABILITY INSURANCE FOR DIRECTORS, OFFICERS, EMPLOYEES, OR
AGENTS OF THE COMPANY OR OF ANY OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE,
TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE WHICH SUCH PERSON SERVES AT THE
REQUEST OF THE COMPANY, INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES
IN ACCORDANCE WITH ITS OR THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE
AVAILABLE FOR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR AGENT UNDER SUCH POLICY OR
POLICIES.  IF, AT THE TIME OF THE RECEIPT OF A NOTICE OF A CLAIM PURSUANT TO THE
TERMS HEREOF, THE COMPANY HAS DIRECTOR AND OFFICER LIABILITY INSURANCE IN
EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF THE COMMENCEMENT OF SUCH
PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE
RESPECTIVE POLICIES.  THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR
DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF THE INDEMNITEE, ALL
AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN ACCORDANCE WITH THE TERMS OF
SUCH POLICIES.  IN THE EVENT OF A CHANGE IN CONTROL, THE COMPANY SHALL MAINTAIN
IN FORCE ANY AND ALL INSURANCE POLICIES THEN MAINTAINED BY THE COMPANY IN
PROVIDING DIRECTORS’ AND OFFICERS’ INSURANCE, IN RESPECT OF INDEMNITEE, FOR A
PERIOD OF SIX YEARS THEREAFTER.  THIS TAIL COVERAGE SHALL BE PLACED BY THE
COMPANY’S D&O INSURANCE BROKER AND SHALL BE SATISFACTORY TO INDEMNITEE.

11


--------------------------------------------------------------------------------



(C)           IN THE EVENT OF ANY PAYMENT UNDER THIS AGREEMENT, THE COMPANY
SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF
RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND TAKE ALL
ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH DOCUMENTS AS
ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


(D)           THE COMPANY SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE ANY
PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE (OR FOR WHICH ADVANCEMENT IS PROVIDED
HEREUNDER) HEREUNDER IF AND TO THE EXTENT THAT INDEMNITEE HAS OTHERWISE ACTUALLY
RECEIVED SUCH PAYMENT UNDER ANY INSURANCE POLICY, CONTRACT, AGREEMENT OR
OTHERWISE.


(E)           THE COMPANY’S OBLIGATION TO INDEMNIFY OR ADVANCE EXPENSES
HEREUNDER TO INDEMNITEE WHO IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANY OTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE SHALL BE REDUCED
BY ANY AMOUNT INDEMNITEE HAS ACTUALLY RECEIVED AS INDEMNIFICATION OR ADVANCEMENT
OF EXPENSES FROM SUCH OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST,
EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE.

Section 15.             Duration of Agreement.  This Agreement shall continue
until and terminate upon the later of: (a) 10 years after the date that
Indemnitee shall have ceased to serve as a [director] [officer] of the Company
or (b) 1 year after the final termination of any Proceeding then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 13 of this Agreement relating thereto.  This Agreement shall be binding
upon the Company and its successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company) and shall inure
to the benefit of Indemnitee and his heirs, executors and administrators.  The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation, or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession has taken
place.  The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though he may have ceased to serve in such capacity at the time of
any Proceeding.

12


--------------------------------------------------------------------------------


Section 16.             Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.


SECTION 17.             ENFORCEMENT.


(A)           THE COMPANY EXPRESSLY CONFIRMS AND AGREES THAT IT HAS ENTERED INTO
THIS AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON IT HEREBY IN ORDER TO
INDUCE INDEMNITEE TO SERVE OR CONTINUE TO SERVE AS A DIRECTOR OR OFFICER OF THE
COMPANY, AND THE COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS
AGREEMENT IN SERVING AS A DIRECTOR OR OFFICER OF THE COMPANY.


(B)           THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL, WRITTEN AND IMPLIED, BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.

Section 18.             Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties thereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.

Section 19.             Notice by Indemnitee and Company.


(A)           INDEMNITEE AGREES PROMPTLY TO NOTIFY THE COMPANY IN WRITING UPON
BEING SERVED WITH ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT,
INFORMATION OR OTHER DOCUMENT RELATING TO ANY PROCEEDING OR MATTER WHICH MAY BE
SUBJECT TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES COVERED HEREUNDER.  THE
FAILURE OF INDEMNITEE TO SO NOTIFY THE COMPANY SHALL NOT RELIEVE THE COMPANY OF
ANY OBLIGATION WHICH IT MAY HAVE TO THE INDEMNITEE UNDER THIS AGREEMENT OR
OTHERWISE.

(b)           The Company agrees to promptly notify Indemnitee in writing upon
becoming aware that Indemnitee is the subject of any Proceeding and will provide
to Indemnitee, upon request, any information provided to third parties relating
to Indemnitee in any such Proceeding.

13


--------------------------------------------------------------------------------


Section 20.             Notices.   All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (a) if delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, or (b) mailed
by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:


(A)           IF TO INDEMNITEE, AT THE ADDRESS INDICATED ON THE SIGNATURE PAGE
OF THIS AGREEMENT, OR SUCH OTHER ADDRESS AS INDEMNITEE SHALL PROVIDE TO THE
COMPANY.


(B)           IF TO THE COMPANY TO

 

On Assignment, Inc.

 

26651 West Agoura Road

 

Calabasas, CA 91302

 

or to any other address as may have been furnished to Indemnitee by the Company.

Section 21.             Contribution.  To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

Section 22.             Applicable Law and Consent to Jurisdiction.  This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 10(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Chancery Court of the State of Delaware (the
“Delaware Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) appoint,
to the extent such party is not otherwise subject to service of process in the
State of Delaware, irrevocably The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware 19801 as its agent in the State
of Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

14


--------------------------------------------------------------------------------


Section 23.             Identical Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

Section 24.             Miscellaneous.  Use of the masculine pronoun shall be
deemed to include usage of the feminine pronoun where appropriate.  The headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
thereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

ON ASSIGNMENT, INC.

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Peter T. Dameris

 

Indemnitee

President and Chief Executive Officer

 

 

 

15


--------------------------------------------------------------------------------